PER CURIAM.
Affirmed. See Bennett v. State, 546 So.2d 1192 (Fla.2d DCA 1989) (Campbell, C.J., specially concurring); Blankenship v. State, 545 So.2d 908 (Fla.2d DCA 1989) (Hall, J., concurring in part, dissenting in part); State v. Burch, 545 So.2d 279 (Fla.4th DCA 1989).
As in Bennett and Blankenship, we determine the issue of whether chapter 87-243, Laws of Florida, violates Article III, Section 6 of the Florida Constitution to be of great public importance and certify the following question to the supreme court:
DOES SECTION 893.13(l)(e), FLORIDA STATUTES (1987) VIOLATE THE ONE SUBJECT REQUIREMENT OF ARTICLE III, SECTION 6 OF THE FLORIDA CONSTITUTION?
CAMPBELL, C.J., and RYDER and PATTERSON, JJ., concur.